Name: Commission Regulation (EEC) No 3846/88 of 9 December 1988 derogating from Regulation (EEC) No 3418/82 on the procedure for sale of oilseeds held by the intervention agencies, as regards the selling price
 Type: Regulation
 Subject Matter: plant product;  prices;  competition
 Date Published: nan

 No L 340/18 Official Journal of the European Communities 10. 12. 88 COMMISSION REGULATION (EEC) No 3846/88 of 9 December 1988 derogating from Regulation (EEC) No 3418/82 on the procedure for sale of oilseeds held by the intervention agencies, as regards the selling price whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION Ol? THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 4&gt;n the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 26 (3) thereof, Whereas Regulation No 136/66/EEC, as amended by Regulation (EEC) No 1915/87 (3), fixes the buying-in price for oilseeds at 94 % of the intervention price ; whereas the minimum price for the conclusion of a sale from intervention under the standing invitation to tender system should be based on that buying-in price pending an adaptation of the periodic invitation to tender arrangements and to facilitate the sale of seeds in intervention storage ; whereas provisions derogating from Commission Regulation (EEC) No 3418/82 (4), as last amended by Regulation (EEC) No 2305/86 f), should accordingly be adopted ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Articles 2 and 3 of Regulation (EEC) No 3418/82, for the period to 31 January 1989 the intervention agencies shall sell oilseeds in their possession to any purchaser offering at least the buying-in price in force at the time of withdrawal of the goods from intervention, plus 1 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . M OJ No L 183, 3 . 7 . 1987, p. 7 . (4) OJ No L 360, 21 . 12. 1982, p. 19. M OJ No L 201 , 24. 7. 1986, p. 21 .